
	
		I
		112th CONGRESS
		2d Session
		H. R. 6628
		IN THE HOUSE OF REPRESENTATIVES
		
			December 4, 2012
			Mr. Poe of Texas (for
			 himself and Mrs. Maloney) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the DNA Analysis Backlog Elimination Act of 2000
		  to provide for Debbie Smith grants for auditing sexual assault evidence
		  backlogs and to establish a Sexual Assault Forensic Evidence Registry, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sexual Assault Forensic Evidence
			 Registry Act of 2012 or the SAFER Act of 2012.
		2.Debbie Smith
			 grants for auditing sexual assault evidence backlogsSection 2 of the DNA Analysis Backlog
			 Elimination Act of 2000 (42 U.S.C. 14135) is amended—
			(1)in subsection (a),
			 by adding at the end the following new paragraph:
				
					(6)To conduct an
				audit consistent with subsection (n) of the samples of sexual assault evidence
				that are in the possession of the State or unit of local government and are
				awaiting
				testing.
					;
			(2)in subsection (c),
			 by adding at the end the following new paragraph:
				
					(4)Allocation of
				grant awards for auditsFor each of fiscal years 2014 through
				2018, not less than 5 percent, but not more than 10 percent, of the grant
				amounts distributed under paragraph (1) shall, if sufficient applications to
				justify such amounts are received by the Attorney General, be awarded for
				purposes described in subsection (a)(6), provided that none of the funds
				required to be distributed under this paragraph shall decrease or otherwise
				limit the availability of funds required to be awarded to States or units of
				local government under paragraph (3).
					;
				and
			(3)by adding at the
			 end the following new subsection:
				
					(n)Use of Funds for
				Auditing Sexual Assault Evidence Backlogs
						(1)EligibilityThe
				Attorney General may award a grant under this section to a State or unit of
				local government for the purpose described in subsection (a)(6) only if the
				State or unit of local government—
							(A)submits a plan for
				performing the audit of samples described in such subsection; and
							(B)includes in such
				plan a good-faith estimate of the number of such samples.
							(2)Grant
				conditionsA State or unit of local government receiving a grant
				for the purpose described in subsection (a)(6)—
							(A)may not enter into
				any contract or agreement with any non-governmental vendor laboratory to
				conduct an audit described in subsection (a)(6); and
							(B)shall—
								(i)not later than 1
				year after receiving such grant—
									(I)complete the audit
				referred to in paragraph (1)(A) in accordance with the plan submitted under
				such paragraph; and
									(II)for each sample
				of sexual assault evidence identified in such audit, subject to paragraph (4),
				enter into the Sexual Assault Forensic Evidence Registry established under
				subsection (o) the information listed in subsection (o)(2);
									(ii)not later than 21
				days after receiving possession of a sample of sexual assault evidence that was
				not in the possession of the State or unit of local government at the time of
				the initiation of such audit, subject to paragraph (4), enter into the Sexual
				Assault Forensic Evidence Registry the information listed in subsection (o)(2)
				with respect to the sample;
								(iii)not later than
				30 days after a change in the status referred to in subsection (o)(2)(A)(v) of
				a sample with respect to which the State or unit of local government has
				entered information into such Registry, update such status; and
								(iv)provide
				that—
									(I)the chief law
				enforcement officer of the State or unit of local government, respectively, is
				the individual responsible for the compliance of the State or unit of local
				government, respectively, with the registry requirements under this
				subparagraph; or
									(II)the designee of
				such officer may fulfill the responsibility described in subclause (II) so long
				as such designee is an employee of the State or unit of local government,
				respectively, and is not an employee of any governmental laboratory or
				non-governmental vendor laboratory.
									(3)Extension of
				initial deadlineThe Attorney General may grant an extension of
				the deadline under paragraph (2)(B)(i) to a State or unit of local government
				that demonstrates that more time is required for compliance with such
				paragraph.
						(4)Samples exempt
				from registry requirementA State or unit of local government is
				not required under paragraph (2) to enter into the Registry described in such
				paragraph information with respect to a sample of sexual assault evidence
				if—
							(A)the sample is not
				considered criminal evidence (such as a sample collected anonymously from a
				victim who is unwilling to make a criminal complaint); or
							(B)the sample relates
				to a sexual assault for which the prosecution of each perpetrator is barred by
				a statute of limitations.
							(5)DefinitionsIn
				this subsection:
							(A)Awaiting
				testingThe term awaiting testing means, with
				respect to a sample of sexual assault evidence, that—
								(i)the sample has
				been collected and is in the possession of a State or unit of local
				government;
								(ii)DNA and other
				appropriate forensic analyses have not been performed on such sample;
				and
								(iii)the sample is
				related to a criminal case or investigation in which final disposition has not
				yet been reached.
								(B)Final
				dispositionThe term final disposition means, with
				respect to a criminal case or investigation to which a sample of sexual assault
				evidence relates—
								(i)the conviction or
				acquittal of all suspected perpetrators of the crime involved;
								(ii)a
				determination by the State or unit of local government in possession of the
				sample that the case is unfounded; or
								(iii)a declaration by
				the victim of the crime involved that the act constituting the basis of the
				crime was not committed.
								(C)Possession
								(i)In
				generalThe term possession, used with respect to
				possession of a sample of sexual assault evidence by a State or unit of local
				government, includes possession by an individual who is acting as an agent of
				the State or unit of local government for the collection of the sample.
								(ii)Rule of
				constructionNothing in clause (i) shall be construed to create
				or amend any Federal rights or privileges for non-governmental vendor
				laboratories described in regulations promulgated under section 210303 of the
				DNA Identification Act of 1994 (42 U.S.C.
				14131).
								.
			3.Sexual assault
			 forensic evidence registry
			(a)In
			 generalSection 2 of the DNA Analysis Backlog Elimination Act of
			 2000 (42 U.S.C. 14135), as amended by section 2 of this Act, is further amended
			 by adding at the end the following new subsection:
				
					(o)Sexual assault
				forensic evidence registry
						(1)In
				generalSubject to subsection (j), not later than 1 year after
				the date of the enactment of this subsection, the Attorney General shall
				establish a Sexual Assault Forensic Evidence Registry (in this section referred
				to as the Registry) that—
							(A)is administered by
				the Department of Justice;
							(B)allows States and
				units of local government to enter information into the Registry about samples
				of sexual assault evidence that are in the possession of such States or units
				of local government and are awaiting testing; and
							(C)tracks the testing
				and processing of such samples.
							(2)Information in
				registry
							(A)In
				generalA State or unit of local government that chooses to enter
				information into the Registry about a sample of sexual assault evidence shall
				include the following information:
								(i)The date of the
				sexual assault to which the sample relates.
								(ii)The city, county,
				or other appropriate locality where the sexual assault occurred.
								(iii)The date on
				which the sample was collected.
								(iv)The date on which
				information about the sample was entered into the Registry.
								(v)The status of the
				progression of the sample through testing and other stages of the evidentiary
				handling process, limited to the following information:
									(I)The identity of
				the entity in possession of the sample of untested sexual assault evidence by
				the State or unit of local government.
									(II)The
				identification of the sample of untested sexual assault evidence by the State
				or unit of local government.
									(III)The submission
				of the sample of untested sexual assault evidence to a laboratory for analysis,
				or the decision of the State or unit of local government to indefinitely
				refrain from submitting the sample.
									(IV)The completion of
				the analysis of the sample of untested sexual assault evidence, or the decision
				of the State or unit of local government to indefinitely refrain from analyzing
				the sample of untested sexual assault evidence.
									(vi)The date or dates
				after which the State or unit of local government would be barred by any
				applicable statutes of limitations from prosecuting a perpetrator of the sexual
				assault for the sexual assault.
								(B)Personally
				identifiable informationThe Attorney General shall ensure that
				the Registry does not include personally identifiable information or details
				about a sexual assault that might lead to the identification of the individuals
				involved, except the information listed in subparagraph (A).
							(3)Sample
				identification number
							(A)In
				generalA State or unit of local government that chooses to enter
				information about a sample of sexual assault evidence into the Registry shall
				assign to the sample a unique numeric or alphanumeric identifier.
							(B)Unique
				identifier requiredIn assigning the identifier under
				subparagraph (A), a State or unit of local government may use a case-numbering
				system used for other purposes, but the Attorney General shall ensure that the
				identifier assigned to each sample is unique with respect to all samples
				entered by all States and units of local government.
							(4)Update of
				informationA State or unit of local government that chooses to
				enter information about a sample of sexual assault evidence into the Registry
				shall, not later than 30 days after a change in the status of the sample
				referred to in paragraph (2)(A)(v), update such status.
						(5)Internet
				accessThe Attorney General shall make publicly available, on an
				appropriate Internet website, aggregate non-individualized and non-personally
				identifying data compiled from information required to be entered into the
				registry under paragraph (2)(A), to allow for comparison of backlog data by
				State and unit of local government.
						(6)Technical
				assistanceThe Attorney General shall—
							(A)provide a means by
				which an entity that does not have access to the Internet may enter information
				into the Registry; and
							(B)provide the
				technical assistance necessary to allow States and units of local government to
				participate in the Registry.
							(7)Rule of
				constructionNothing in this subsection shall be construed to
				require that any State or unit of local government participate in the Sexual
				Assault Forensic Evidence Registry established under this subsection unless the
				State or unit of local government—
							(A)accepts a grant
				awarded under subsection (n); or
							(B)the State or unit
				of local government expressly agrees to participate in the registry in
				accordance with the conditions enumerated in this
				subsection.
							.
			(b)FundingSection
			 2(j) of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135(j))
			 is amended—
				(1)by inserting
			 and for carrying out subsection (o) after for grants
			 under subsection (a);
				(2)by striking
			 2014 and inserting 2018; and
				(3)by adding at the
			 end the following new sentence: For each of the fiscal years 2014
			 through 2018, not less than 1 percent of the amount authorized to be
			 appropriated under the previous sentence for such fiscal year shall be for
			 carrying out subsection (o)..
				4.Reports to
			 congressNot later than 90
			 days after the end of each fiscal year for which a grant is made for the
			 purpose described in section 2(a)(6) of the DNA Analysis Backlog Elimination
			 Act of 2000, as amended by section 2, the Attorney General shall submit to
			 Congress a report that—
			(1)lists the States
			 and units of local government that have been awarded such grants and the amount
			 of the grant received by each such State or unit of local government;
			(2)states the number
			 of extensions granted by the Attorney General under section 2(n)(3) of the DNA
			 Analysis Backlog Elimination Act of 2000, as added by section 2; and
			(3)summarizes the
			 processing status of the samples of sexual assault evidence about which
			 information has been entered into the Sexual Assault Forensic Evidence Registry
			 established under section 2(o) of the DNA Analysis Backlog Act of 2000, as
			 added by section 3(a), including the number of samples that have not been
			 tested.
			5.Reducing the rape
			 kit backlogSection 2(c)(3) of
			 the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135(c)(3)) is
			 amended—
			(1)in subparagraph
			 (B), by striking 2014 and inserting 2018;
			 and
			(2)by adding at the
			 end the following:
				
					(C)For each of fiscal
				years 2014 through 2018, not less than 75 percent of the total grant amounts
				shall be awarded for a combination of purposes under paragraphs (1), (2), and
				(3) of subsection
				(a).
					.
			
